Citation Nr: 0524676	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hepatitis with 
liver transplant.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from May 1953 to May 
1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO.  

In December 2000, the Board remanded the claim for further 
action consistent with newly enacted administrative and 
substantive procedures.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

In January 2004, the Board sought an expert medical opinion 
regarding the issue on appeal.  

In December 2004, the Board remanded this case for further 
review by the RO.  


FINDINGS OF FACT

1.  The veteran did not manifest a liver disorder in service 
or for many years thereafter.  

2.  The currently demonstrated hepatitis B and ensuing liver 
transplant are not shown to be due to any event or incident 
of the veteran's active service.  


CONCLUSION OF LAW

The veteran's disability manifested by hepatitis B and 
ensuing liver transplant is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the August 1999 Statement of the Case, the 
January 2002 letter, the November 2002 Supplemental Statement 
of the Case, and the June 2005 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefit sought, told to 
submit all relevant evidence in his possession, and advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has also been afforded medical 
examinations and opinions.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance have been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records are negative as to complaints of 
or treatment for hepatitis.  The veteran had an eye infection 
in service.  

The July 1957 private medical records reflect the veteran was 
hospitalized with a diagnosis of infectious hepatitis.  

The private hospital records dated in November 1997 show that 
the veteran underwent a liver transplantation.  

In November 1998, the veteran asserted, in furtherance of his 
claim, that his eye turned yellow in service.  It was noted 
that his pretransplant liver disease was secondary to 
hepatitis B.  

In an October 2002 statement, a VA physician indicated that 
the veteran had furnished him with information regarding his 
condition at the time of his military discharge and had 
brought to his attention that he was thereafter admitted to 
the hospital with infectious hepatitis (the physician stated 
that the veteran's serum bilirubin had risen to 6.4 mg/dl at 
that time).  

The physician opined that the veteran contracted hepatitis B 
in service and thereafter presented with acute infectious 
hepatitis B that developed into chronic active hepatitis and 
cirrhosis, requiring transplantation.  

It is not clear what, if any, records the VA physician 
actually reviewed in rendering this opinion.  

As a result of the foregoing, the Board sought a medical 
opinion that would be based on a review of the entire 
evidentiary record in January 2004.  

In a medical opinion received in March 2004, a VA physician 
opined that it was "highly unlikely" that the veteran 
contracted chronic hepatitis B in service as no records from 
1953 to 1955 supported a diagnosis of hepatitis B.  

According to the VA physician, the first diagnosis of 
hepatitis B was made in July 1957, two years following 
service.  This was noted to likely have been an acute episode 
of hepatitis rather than a presentation of chronic hepatitis 
(a high bilirubin [6.3 mg%] on July 16, 1957 was noted to 
have significantly decreased a few days later to 2.1 mg%).  
With such a clinical picture, the VA physician noted that 
hepatitis B rarely became chronic.  

Another possibility was noted to be that the veteran could 
have been infected with hepatitis B in service.  However, the 
clinical picture in July 1957 showed that this was hardly 
possible since the incubation period of hepatitis B was 
between two and six months and not two years.  

Furthermore, the VA physician asserted that the period 
between infection with hepatitis B and development of 
cirrhosis was generally shorter than 40 years, which was the 
amount of time from the first acute episode in 1957 until the 
veteran's liver transplantation.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The record in this contains two medical opinions regarding 
the etiology of the claimed chronic liver disease and the 
ensuing liver transplantation.  

In October 2002, a VA examiner opined that the onset of the 
veteran's chronic hepatitis B was in service.  This opinion, 
however, appears to be based upon a history provided by the 
veteran and not upon a review of the actual medical record.  

The second opinion (also from a VA physician) is to the 
contrary.  The reviewing physician, after reviewing and 
discussing the details of the evidentiary record, concluded 
that it was "highly unlikely" that the veteran's chronic 
hepatitis B leading to the recent liver transplantation had 
not been contracted in service.  

This position was fully explained in that the clinical 
picture of hepatitis in 1957 did not represent chronic 
hepatitis, that an episode of hepatitis B diagnosed in 1957 
could not have been related to service due to the shortness 
of the incubation period, and that any hepatitis B related 
cirrhosis generally would have occurred in less than 40 years 
after infection with chronic hepatitis.  

Based on the latter opinion, the Board must deny the claim of 
service connection for chronic hepatitis B with ensuing liver 
transplantation.  38 C.F.R. § 3.303.  

The Board acknowledges the divergence in medical views as to 
the likely date of onset of the veteran's claimed disability.  
The Board, however, must credit the opinion requested from 
the VA medical reviewer as it is clearly substantiated by the 
evidence.  

There is no indication that the October 2002 VA examiner had 
access to the claims file, service medical records or other 
pertinent information in reaching his conclusions.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

The Board notes that the veteran's own opinion as to the 
origin of his disability is not one upon which the Board may 
rely as the veteran is not shown to be a medical professional 
or to otherwise possess medical expertise.  Espiritu, supra.  

As such, this is a case where the preponderance of the 
probative evidence weighs against the claim of service 
connection for chronic hepatitis B and the ensuing liver 
transplantation.  



ORDER

Service connection for hepatitis with liver transplant is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


